WARNER, Judge,
dissenting.
I would reverse because defendant was denied his Sixth Amendment right to confront and cross-examine witnesses. Eberhardt v. State, 550 So.2d 102 (Fla. 1st DCA 1989); Heathcoat v. State, 430 So.2d 945 (Fla. 2d DCA 1983), aff'd, 442 So.2d 955 (Fla.1983). The fact that the court offered to the defendant the right to recall the witness on his case does not cure the constitutional error because the defendant cannot be compelled to forego his Sixth Amendment right and make a witness his own when he is entitled to cross a witness on subjects opened up on direct examination. See Coco v. State, 62 So.2d 892 (Fla.1953).